 1
                                                                                FILED IN THE
 2                                                                          U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON


 3                                                                    Nov 14, 2018
                         UNITED STATES DISTRICT COURT                      SEAN F. MCAVOY, CLERK
 4                      EASTERN DISTRICT OF WASHINGTON

 5   EMPIRE HEALTH FOUNDATION, a                 No. 2:17-CV-00209-SMJ
     Washington nonprofit corporation,
 6                                               ORDER ADOPTING STIPULATED
                               Plaintiff,        PROTECTIVE ORDER
 7
                  v.
 8
     CHS/COMMUNITY HEALTH
 9   SYSTEMS INC., a Delaware
     corporation; SPOKANE
10   WASHINGTON HOSPITAL
     COMPANY LLC, a Delaware limited
11   liability company; and SPOKANE
     VALLEY WASHINGTON HOSPITAL
12   COMPANY LLC, a Delaware limited
     liability company,
13
                               Defendants.
14

15         IT IS HEREBY ORDERED: The parties’ Stipulated Motion for Protective

16   Order, ECF No. 55, is GRANTED. Pursuant to Federal Rule of Civil Procedure

17   26(c) and the parties’ stipulation, the parties’ proposed Stipulated Protective Order,

18   ECF No. 55-1, as supplemented by ECF No. 55, is APPROVED and

19   INCORPORATED in this Order by reference.

20   //



     ORDER ADOPTING STIPULATED PROTECTIVE ORDER - 1
 1   //

 2         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

 3   provide copies to all counsel.

 4         DATED this 14th day of November 2018.

 5
                        SALVADOR MENDOZA, JR.
 6                      United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER ADOPTING STIPULATED PROTECTIVE ORDER - 2
